ORDER

PER CURIAM.
Roadway Express, Inc. and its insurer, Old Republic Insurance/Gallagher Basset Services, Inc., (collectively referred to as Employer) appeal from a final award of workers’ compensation benefits entered in favor of William Lane (Claimant) by the Labor and Industrial Relations Commission. Employer contends the Commission erred in finding that Claimant had good cause for notifying Employer of his work-related injury more than 30 days after the injury occurred and in finding that Employer was not prejudiced by such late notice. We have reviewed the briefs of the parties and the record on appeal. The Commission’s award is supported by competent and substantial evidence on the whole record. An extended opinion would have no precedential value. We have, *629however, furnished the parties with a memorandum for their use only, setting forth the reasons for this order. We affirm the award pursuant to Rule 84.16(b).